Citation Nr: 1104925	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-26 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to June 
1973.



FINDINGS OF FACT

The evidence of record does not show that the Veteran's left ear 
hearing loss is related to service or any service connected 
disability.


CONCLUSION OF LAW

The Veteran's left ear hearing loss was not incurred in or 
aggravated by service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in September 2008.  This document informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence the 
Veteran should provide.  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal.  The Veteran 
was also informed of the law as it pertains to effective dates by 
this letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   No prejudice has been alleged in the timing of these 
notices, and none is apparent from the record; and the claim was 
readjudicated during the course of this appeal.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re- adjudication of the claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA medical records and providing the Veteran with VA 
examinations.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied, as to those claims being 
finally decided during this appeal.

The Veteran contends that service connection is warranted for 
left ear hearing loss.  Specifically, the Veteran contends that 
he was exposed to acoustic trauma in service, while working as an 
aircraft mechanic, and that this exposure caused his current 
hearing loss.  The Veteran is currently service connected for 
both right ear hearing loss, and tinnitus.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

Service connection may be presumed for certain chronic diseases, 
such as organic diseases of the nervous system, which become 
manifest to a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, provided 
the Veteran had active service of 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for left ear hearing loss.  
In this regard, the Board concedes that the Veteran was exposed 
to acoustic trauma in service, and on that basis, was granted 
service connection for right ear hearing loss and tinnitus.  
However, the preponderance of the evidence of record indicates 
that the Veteran's current left ear hearing loss is not related 
to service.

The Veteran received a VA examination in November 2008.  At that 
time, the examiner noted the Veteran's hearing loss in the left 
ear of 



HERTZ



500
1000
2000
3000
4000
LEFT
15
20
30
55
55

with speech recognition ability of 92 percent in the left ear.  
The Veteran was diagnosed with a normal to moderately severe 
sensorineural hearing loss.  Left ear results indicated normal 
hearing through 1000 Hz accompanied by a mild to moderately serve 
sensorineural hearing loss at 2000 Hz to 4000 Hz for the left 
ear.  Upon offering an opinion, the examiner stated that the 
Veteran's military noise exposure contributed to aggravation of 
hearing loss in the left ear, but not right ear hearing loss.  
The examiner indicated that this opinion was based on the fact 
that the Veteran's right ear hearing loss as normal on enlistment 
and separation, but that his left ear had hearing loss upon 
entry, and a greater hearing loss on exit, indicating an 
aggravation of hearing loss in service.  Reviewing the Veteran's 
service medical records, it seems clear that the examiner 
confused the Veteran's right and left ears, as his right ear was 
the one that showed hearing loss on entry into service.  
Therefore, a clarification addendum opinion was obtained in 
January 2009.

During the clarification opinion in January 2009, the examiner 
clarified that it was likely that the Veteran's military noise 
exposure contributed to the aggravation of his hearing loss for 
the right ear, but that it was less likely than not that the 
Veteran's military noise exposure contributed to his left ear 
hearing loss.  In support of this opinion, the examiner indicated 
that the opinion for the left ear was based on the fact that the 
Veteran's enlistment and separation evaluations documented his 
hearing as normal for the left ear, and therefore, the examiner 
felt that the Veteran's left ear hearing loss had to begin after 
he was discharged from the service.  The examiner indicated that, 
once an individual is removed from a noise source, the effects of 
that noise on one's hearing ceases, thus the noise, in this case, 
the military noise exposure, cannot cause any further progression 
in hearing thresholds.  He noted that as the Veteran's right ear 
hearing loss did progress during service, that aggravation of 
hearing loss was related to service.

Therefore, as the evidence of record shows no left ear hearing 
loss in service, or until 2008, 35 years after the Veteran's 
separation from service, and as the medical opinion evidence of 
record indicates that it is not likely that the Veteran's left 
ear hearing loss is related to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for left ear hearing loss.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
 

ORDER

Entitlement to service connection for left ear hearing loss is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


